Citation Nr: 0800760	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  03-36 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis A.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for chronic fatigue 
syndrome.  

4.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to August 
1987 and from July 1989 to October 1996. 

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in June 2006.  

The issue of service connection for a skin disorder is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Service medical records include October 1995 laboratory 
results consistent with a November 1995 diagnosis of 
asymptomatic hepatitis A.  

2.  November 1995 service medical records include an 
assessment of clinically resolved hepatitis A.  

3.  Service medical records do not include any diagnosis of 
hepatitis C.  

4.  VA outpatient treatment records include diagnosis of 
hepatitis C dating from July 1998 to the present.  

5.  There is no competent evidence of records which 
identifies any current residuals of hepatitis A.  

6.  There is no competent evidence of record which provides a 
link between the veteran's currently diagnosed hepatitis C 
and service.  

7.  The veteran has fatigue related to her hepatitis C and 
medications.  


CONCLUSIONS OF LAW

1.  Chronic hepatitis A was not incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  

2.  Hepatitis C was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

3.  Chronic fatigue syndrome was not incurred or aggravated 
in active military service and the service incurrence of 
chronic fatigue syndrome may not be presumed.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.3117 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in August 2002 and June 2006, the RO 
satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate her claim, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
June 2006 providing her the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which she authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  As 
such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

Service connection 

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Hepatitis A

Service medical records include laboratory tests which were 
positive for hepatitis A.  In August 1995 laboratory testing 
showed high values for ALT/SGPT and ALK PHOS.  Subsequently, 
in October 1995 blood serology testing was positive for 
HAVAB-M.  Based on those results asymptomatic hepatitis A was 
diagnosed.  

November 3, 1995 service medical records reveal the veteran 
had become ill in July 1995 with heat exhaustion.  She had 
begun having hot flashes and general malaise.  November 13, 
1995 records noted she was no longer having hot flashes or 
malaise.  Resolving hepatitis A was the assessment on 
November 28, 1995.  Tests revealed HAVAB Ig M was negative.  
The assessment was the veteran was status post hepatitis A 
infection, that was clinically resolved and no longer 
infectious.  

The veteran's post service VA outpatient treatment records do 
not include any subsequent diagnosis of hepatitis A.  

While there is clearly evidence demonstrating the veteran had 
hepatitis A in service there is no evidence of a current 
diagnosis of hepatitis A or any residuals.  In this regard, 
the Board considered whether a VA examination should be 
scheduled to determine if the veteran currently has any 
residuals of hepatitis A.  However, ordering a VA examination 
is not required since the claims folder includes records 
dated from 1998 to 2007, with no diagnosis of hepatitis A.  
In addition, since the veteran has been diagnosed with 
hepatitis C, extensive serological testing has been performed 
and has not revealed any current diagnosis of hepatitis A.  
While a history of hepatitis A is noted in those records 
there is no diagnosis of any residuals.  

The Board also notes that in August 2000 VA published 
proposed changes to the Schedule for Rating Disabilities 
which included amending the diagnostic codes for rating 
hepatitis.  In addressing why changes were being made the 
following explanation was provided.  

Diagnostic code 7345 is currently titled 
"infectious hepatitis."  This is the 
former name for hepatitis A, the first 
type of viral hepatitis that was 
identified.  Hepatitis A is a type of 
acute infectious disease that plays no 
role in the production of chronic 
hepatitis or cirrhosis.  (Merck, 377).  
For that reason, hepatitis A is so 
unlikely to present as chronic liver 
infection warranting service connection 
in veterans that is does not warrant a 
specific diagnostic code.  

See 65 Fed. Reg. 48205 (2000).  Based on these facts, there 
would be no benefit to the veteran in remanding her claim to 
afford her a VA examination to determine if there were any 
residuals of hepatitis A.  

In essence, while there is evidence demonstrating a diagnosis 
of hepatitis A in service, there is no current diagnosis of 
hepatitis A or its residuals or any competent medical 
evidence which links the hepatitis A infection in service to 
any current disability.  In the absence of a current 
disability service connection for hepatitis A is not 
warranted.  Regardless of the theory of entitlement, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

Hepatitis C  

The facts are as follows, the service medical records do not 
include any diagnosis of hepatitis C in service.  Hepatitis A 
was diagnosed in service.  Service medical records include 
blood serology testing for hepatitis in 1995.  The veteran 
was separated from the service in October 1996.  The first 
diagnosis of hepatitis C appears in VA outpatient treatment 
records in August 1998.  

The RO wrote the veteran in August 2002 and listed the risk 
factors for contracting hepatitis C.  The veteran was asked 
to inform VA of any risk factors for contracting hepatitis in 
service.  The veteran did not respond.  

A review of the veteran's VA outpatient treatment beginning 
in September 1998 records consistently reveal that when 
questioned as to possible risk factors, the veteran only 
reported risk factor was a history of intravenous drug use in 
1987 or 1988.  It is unclear from the record whether the 
intravenous drug use occurred during the veteran's first 
period of active service which ended in August 1987.  

In considering the veteran's claim for service connection the 
Board has reviewed the available information regarding the 
risk factors for contracting hepatitis C.  Risk factors for 
hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  See Veterans 
Benefits Administration (VBA) letter 211B (98-110) November 
30, 1998.  

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the fact 
that hepatitis C is spread primarily by contact with blood 
and blood products, with the highest prevalence of hepatitis 
C infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.  

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  

The Board has considered two possible scenarios in this case.  
One, the veteran contracted hepatitis C as a result of using 
intravenous drugs in 1987 while in service.  And, two, she 
contracted hepatitis C due to some unknown event in service.  

The only possible risk factor in service reported by the 
veteran was her intravenous drug use in 1987.  If the 
veteran's hepatitis C is related to intravenous drug use in 
service, service connection for her hepatitis C is prohibited 
by statute.  No compensation shall be paid if a disability is 
the result of a veteran's own willful misconduct, including 
the abuse of drugs.  An injury or disease incurred during 
active military, naval, or air service shall not be deemed to 
have been incurred in the line of duty if such injury or 
disease was a result of the abuse of drugs by the person on 
whose behalf service benefits are claimed.  Drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  See 
38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.301 
(2007).  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).  

The Board also considered whether there were other possible 
risk factors for contracting hepatitis C in service.  The 
Board has reviewed the record for any other evidence of 
possible risk factors in service for contracting hepatitis C.  
Service personnel records reveal the veteran's duties in 
service involved being a communications specialist during her 
first period of service and a food specialist during her 
second.  Service medical records in November 1995 noted she 
was a food handler.  There is no evidence of record that her 
duties included contact with any blood products in service or 
that she served in any capacity as a health care worker.  

A review of the veteran's service medical records indicates 
she had operative procedures in March 1987 and November 1993.  
The Board carefully reviewed the reports of those procedures 
and found no indication the veteran had received blood 
transfusions in service.  That is consistent with the 
veteran's responses in the VA outpatient treatment records 
which include no history of a blood transfusion.  The Board 
has concluded that there are no other risk factors for 
contracting hepatitis C documented in service.  

The Board is aware the RO did not arrange for the veteran to 
be examined to determine whether her hepatitis C was related 
to any event in service, but remanding the claim to obtain a 
medical opinion in this instance would be of no benefit to 
the veteran.  If it was determined that it was likely her 
hepatitis C was related to her intravenous drug use, service 
connection could be prohibited as was explained above.  Also, 
the service medical records in 1995 included blood serology 
testing for hepatitis which revealed a diagnosis of hepatitis 
A, not hepatitis C.  The Board is cognizant of the recent 
history of the discovery of new strains of hepatitis virus 
and that in the recent past there was no method for 
discriminating between the various types of hepatitis.  That 
is not the fact situation reflected in this case.  The 
infection and testing occurred in 1995 after hepatitis C had 
been identified and blood serology testing designed to 
differentiate between hepatitis A, B and C was available and 
in this instance utilized.  Based on the facts of this case 
that blood serology testing in 1995 found no hepatitis C, and 
there has been no identification of any other risk factors in 
service other than intravenous drug use, remanding for a 
medical opinion would only result in requesting a medical 
profession to guess at the onset date of the veteran's 
currently diagnosed hepatitis C.  

Service connection for hepatitis C is not warranted.  

Chronic Fatigue Syndrome

According to her Form DD 214 the veteran was awarded a 
Southwest Asia Medal.  The veteran served in the Persian Gulf 
Theater and she meets the definition contained in 38 C.F.R. 
§ 3.317 (d)(1,2) (2007) to be a "Persian Gulf veteran."  
The regulations at 38 C.F.R. § 3.317 (2002) provide that VA 
shall pay compensation to Persian Gulf veterans who exhibit 
objective indications of chronic disability resulting from 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section provided that such disability:

i) Became manifest, either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011: and ii) By history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  Chronic fatigue syndrome is considered a 
medically unexplained chronic multisymptom illness for which 
presumptive service connection is provided under 38 C.F.R. 
§ 3.317 (b)(1)(2007).  

The pivotal question is whether the veteran has chronic 
fatigue syndrome.  The only diagnosis of chronic fatigue 
syndrome in the claims folder appears in the computerized 
problem lists in the veteran's VA outpatient treatment 
records.  One such entry reads as follows:  "Chronic Fatigue 
Syndrome 4/28/00..."  

A review of the contemporaneous treatment record of April 28, 
2000 revealed no diagnosis of chronic fatigue syndrome.  The 
record indicated the veteran had been on interferon since 
April 10, 2000 and was complaining of fatigue and difficulty 
going to sleep.  The diagnoses included "Hep C, fatigue 2nd 
to Interferon, menopause, obesity", but not chronic fatigue 
syndrome.  April 25, 2000 VA records indicate her fatigue was 
a side effect of the medicine she was taking and also a 
symptom of hepatitis C.  

August 2000 VA records noted the veteran had stopped her 
interferon but continued to feel tired and fatigued.  

Subsequent December 2000 VA records again noted under history 
of hepatitis C, that the veteran complained of fatigue and 
malaise with her medications.  

In December 2000 a VA Persian Gulf War examination was 
performed.  The veteran again complained of a history of 
fatigue and weakness since 1996.  No diagnosis of chronic 
fatigue syndrome appears in the report of that examination.  

The veteran again complained of fatigue during her May 2007 
annual VA gynecology examination.  The assessment was 
diabetes noncompliance.  

In weighing the evidence the Board has found the entries of 
chronic fatigue syndrome in the VA computer list of little 
probative value.  The contemporaneous treatment records are 
clearly of greater weigh and value than the history recorded 
on the computer.   Those diagnoses in the computer problem 
list are not supported by the contemporaneous clinical record 
which do not show diagnoses of chronic fatigue syndrome, but 
note the veteran's fatigue is related to her hepatitis C and 
her medications.  The Board has concluded the preponderance 
of the evidence is against the claim for service connection 
for chronic fatigue syndrome.  


ORDER

Service connection for hepatitis A is denied.  

Service connection for hepatitis C is denied.  

Service connection for chronic fatigue syndrome is denied.  


REMAND

The veteran is seeking service connection for a skin rash.  
Service medical records include complaints of a rash on the 
right side of the neck in February 1987.  In August 1992 the 
veteran requested treatment for a rash on her face, neck, and 
back.  An allergic rash was the assessment.  August 1994 
records noted the veteran had a rash on her leg and a scar 
from a previous rash.  Post service VA treatment records 
include June a 1999 diagnosis of a skin lesion.  December 
1999 VA records included diagnosis of eczematous dermatitis 
of the chest and legs.  In October and December 2000, the 
veteran again presented with lesions over her legs, arms, 
back of her neck, scalp and ears.  Folliculitis was 
diagnosed.  July 2001 VA records noted diagnosis of 
seborrheic dermatitis and acne.  April 2003 VA records again 
noted the veteran requested evaluation of a rash, acne was 
the assessment.  

Under these circumstances, the veteran should be afforded a 
VA examination to obtain an opinion addressing the etiology 
of any current skin disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination of her skin.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is asked to 
diagnose any current skin disorder.  For 
each skin disorder diagnosed he/she is 
requested to answer the following:

Is it at least as likely as not (50 
percent probability) that the skin 
disorder began in service or is related 
to service, including any skin complaints 
noted therein?

2.  If the benefit sought on appeal 
remains denied the veteran and her 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


